Exhibit Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Forms S-8 (Nos. 333-74245, 333-39450, and 333-67720) of GeoGlobal Resources Inc. of our report dated March 25, 2004 (except Note 5(c), as to which the date is June 5, 2008) with respect to the consolidated financial statements of GeoGlobal Resources Inc. included in Amendment No. 1 to the Annual Report (Form 10-KSB/A) for the year ended December 31, "Ernst & Young LLP" (signed) CALGARY,
